Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-6, 8-19 and 21 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches an adaptive heel element of a shoe comprising an outer layer and an inner layer, wherein the outer layer comprising a cut-out having an edge that is stitched directly together such that a portion of the adaptive heel element is pulled rearwards from an interior of the shoe.
	Claim 20 is allowed over the prior art of record as none of the cited prior art alone or in combination teaches a method for manufacturing an adaptive heel element of a shoe by forming a cut-out in a stretch material, stitching an edge of the cut-out directly together to close the cut-out, folding the stretch material to form an outer layer and an inner layer of an adaptive heel element, wherein the stitched-together cut-out is in the outer layer of the adaptive heel element, wherein the stitched closed cut-out shapes the adaptive heel element by causing a portion of the adaptive heel element to be pulled rearwards from an interior of the shoe.
The closest art of record is Morton (US 1,610,700 A1) which discloses an adaptive heel element of a shoe, wherein an outer layer of the adaptive heel element comprises a cut-out having an edge that is stitched together, wherein a portion of the adaptive heel element inclines rearwards from an interior of the shoe.  However, Morton does not teach that the edge of the cut-out is stitched directly together and a portion of the adaptive heel element is pulled rearwards from an interior of the shoe by the stitched-together cut-out.  Modifying Morton to have the claimed structure would be hindsight reconstruction based upon Applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732     

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732